        Case MDL No. 2950 Document 88-1 Filed 06/10/20 Page 1 of 2



             BEFORE THE UNITED STATES JUDICIAL PANEL
                     ON MULTIDISTRICT LITIGATION




IN RE: Paycheck Protection Program                                MDL No. 2950
(PPP) Agent Fees Litigation




                          SCHEDULE OF ACTIONS

Case Caption                  Court       Case No.         Judge
Plaintiffs:                   S.D. Fla.   1:20-cv-22339-   Hon. Jose E. Martinez
Full Compliance LLC                       JEM
Zamora & Hernandez PLLC

Defendants:
Amerant Bank, N.A.
Bank of America, N.A.
Bankunited, N.A.
Cambridge Trust Company
Celtic Bank Corp. d/b/a
Celtic Bank
CIBC Bank USA
First Citizens Bank & Trust
Company
First Horizon Bank
Grove Bank & Trust
InterAmerican Bank, A FSB
J.P. Morgan Chase Bank,
N.A.
Live Oak Banking Company
Ocean Bank
Paradise Bank
Professional Bank
Regions Bank
TD Bank, N.A.
Truist Bank
Valley National Bank
Wells Fargo Bank, N.A.
Plaintiffs:                   S.D. Ohio   2:20-cv-02284-   Hon. Edmund A.
William Bookmyer                          EAS-KAJ          Sargus
Bookmyer & Associates CPA,
Inc.
        Case MDL No. 2950 Document 88-1 Filed 06/10/20 Page 2 of 2



Alex Boytan
Boytan & Associates, LLP

Defendants:
PNC Bank N.A.
The Huntington National
Bank, N.A.
Fifth Third Bank N.A.
CME Federal Credit union
ABC Banks 1-100
Bank of America, N.A.
Bluevine Capital Inc.
Celtic Bank
JP Morgan Chase Bank, N.A.
Kabbage, Inc.
Radius Bank
TD Bank, N.A.
Telhio Credit Union


Dated: June 10, 2020                 Respectfully submitted,

                                       /s/ Andrew Soukup

                                     Andrew Soukup
                                     Covington & Burling LLP
                                     One CityCenter
                                     850 Tenth Street, NW
                                     Washington, DC 20001
                                     Tel: (202) 662-6000
                                     Fax: (202) 778-5066
                                     asoukup@cov.com
